UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6990


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MALCOLM ROLAND ALLEN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:08-cr-00222-RDB-1; 1:11-cv-01143-RDB)


Submitted:   November 4, 2013             Decided:   November 7, 2013


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Malcolm Roland Allen, Appellant Pro Se.      Christopher John
Romano, Assistant United States Attorney, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Malcolm      Roland     Allen,    a   federal    prisoner,         seeks    to

appeal    the    district     court’s    order     denying       relief   on    his     28

U.S.C.A. § 2255 (West Supp. 2013) motion, and denying his 18

U.S.C. § 3582 (2012) motion.            The district court granted Allen’s

claim that his attorney was ineffective for failing to appeal

his   criminal      judgment,       vacated       the   criminal        judgment       and

reinstated the judgment to afford Allen the opportunity to file

a direct appeal.         The district court nonetheless denied Allen’s

remaining habeas claims, as well as his § 3582 motion.

            Allen’s direct appeal is currently pending before this

court.    Because the remaining claims on which the district court

denied § 2255 relief may be raised in Allen’s direct appeal, we

grant Allen a certificate of appealability as to those claims,

modify    the     district     court’s       dismissal      of    all     of    Allen’s

remaining       claims   to   be    without       prejudice, *     and    affirm       the

dismissal as modified.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the




      *
       Allen raised essentially the same claim in his habeas
motion that he raised in his § 3582 motion.   Accordingly, the
district court’s dismissal of Allen’s § 3582 motion should be
without prejudice, as well.



                                         2
materials   before   this   court   and   argument   would   not   aid   the

decisional process.



                                                     AFFIRMED AS MODIFIED




                                    3